                Case 2:20-cr-00181-JAM Document 68 Filed 04/13/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-0181 JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   MICHAEL GARCIA,                                    DATE: April 20, 2021
       also known as “Smokes,”                          TIME: 9:30 a.m.
15   NANCY DALILA GARCIA ESCOBAR, and                   COURT: Hon. John A. Mendez
     TYLOR JEFFERY COMBS,
16
                                 Defendants.
17

18

19                                             STIPULATION

20         1.      By previous order, this matter was set for status on April 20, 2021.

21         2.      By this stipulation, defendants now move to continue the status conference until June 29,

22 2021, and to exclude time between April 20, 2021, and June 29, 2021, under Local Code T4.

23         3.      The parties agree and stipulate, and request that the Court find the following:

24                 a)     The government has represented that the discovery associated with this case

25         includes over 50 gigabytes of evidence in electronic form, including multiple hours of covert

26         recordings, pictures, investigative reports, and related documents. A second batch of discovery

27         was recently produced to the defendants. All of this discovery has been either produced directly

28         to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00181-JAM Document 68 Filed 04/13/21 Page 2 of 3


 1                   b)      Mr. Clemente Jimenez was recently appointed as new counsel for defendant Tylor

 2           Combs. ECF No. 63.

 3                   c)      Counsel for defendants desire additional time to consult with their clients, review

 4           the discovery, conduct investigation and research related to the charges, to review and copy

 5           discovery for this matter, to discuss potential resolutions with their clients, and to otherwise

 6           prepare for trial.

 7                   d)      Counsel for defendants believe that failure to grant the above-requested

 8           continuance would deny them the reasonable time necessary for effective preparation, taking into

 9           account the exercise of due diligence.

10                   e)      The government does not object to the continuance.

11                   f)      Based on the above-stated findings, the ends of justice served by continuing the

12           case as requested outweigh the interest of the public and the defendant in a trial within the

13           original date prescribed by the Speedy Trial Act.

14                   g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15           et seq., within which trial must commence, the time period of April 20, 2021 to June 29, 2021,

16           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17           because it results from a continuance granted by the Court at defendant’s request on the basis of

18           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19           of the public and the defendant in a speedy trial.

20 //

21

22 //

23

24 //

25

26 //

27

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00181-JAM Document 68 Filed 04/13/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: April 12, 2021                                    PHILLIP A. TALBERT
 6                                                            Acting United States Attorney
 7
                                                              /s/ ADRIAN T. KINSELLA
 8                                                            ADRIAN T. KINSELLA
                                                              Assistant United States Attorney
 9

10
     Dated: April 12, 2021                                    /s/ LEXI P. NEGIN
11                                                            LEXI P. NEGIN
                                                              Counsel for Defendant
12                                                            MICHAEL GARCIA
13   Dated: April 12, 2021                                    /s/ MICHAEL D. LONG
                                                              MICHAEL D. LONG
14                                                            Counsel for Defendant
                                                              NANCY DALILA GARCIA ESCOBAR
15

16
     Dated: April 12, 2021                                    /s/ CLEMENTE M. JIMENEZ
17                                                            CLEMENTE M. JIMENEZ
                                                              Counsel for Defendant
18                                                            TYLOR JEFFERY COMBS
19

20                                          FINDINGS AND ORDER
21          IT IS SO FOUND AND ORDERED this 12th day of April, 2021.
22
                                                       /s/ John A. Mendez
23
                                                       THE HONORABLE JOHN A. MENDEZ
24                                                     UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
